Citation Nr: 1329573	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  11-14 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include schizoaffective disorder 
and depression with psychotic features.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on 
active duty from October 1985 to October 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.

After reviewing the contentions and evidence of record, the 
Board finds that the issues on appeal are more accurately 
stated as listed on the title page of this decision.

In evaluating this case, the Board has not only reviewed the 
physical claims file, but has also reviewed the Veteran's 
file on the "Virtual VA" system to ensure a complete 
assessment of the evidence.

The issue of a TDIU is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDING OF FACT

On February 15, 2011, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran that a withdrawal of the appeal for service 
connection for an acquired psychiatric disability, to 
include schizoaffective disorder and depression with 
psychotic features, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
for service connection for an acquired psychiatric 
disability, to include schizoaffective disorder and 
depression with psychotic features, has been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2012).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2012).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In the present case, the appellant has withdrawn 
the appeal for service connection for an acquired 
psychiatric disability, to include schizoaffective disorder 
and depression with psychotic features; hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal for service connection for 
an acquired psychiatric disability, to include 
schizoaffective disorder and depression with psychotic 
features, and it is dismissed.


ORDER

The appeal for service connection for an acquired 
psychiatric disability, to include schizoaffective disorder 
and depression with psychotic features, is dismissed.


REMAND

A remand is required in this case to ensure that there is a 
complete record upon which to decide the Veteran's claim of 
entitlement to a TDIU so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2012).

In the April 2011 substantive appeal, the Veteran requested 
a hearing at a local VA office before a member of the Board.  
In October 2012, the Veteran was sent a letter informing him 
of the date, place, and time of the hearing, which had been 
scheduled for January 2013.  

The Veteran failed to appear for the hearing.  The record 
contains no explanation as to why the Veteran failed to 
appear at the hearing.  Here, however, the hearing 
notification was sent to an address which had last been used 
in September 2008.  Since that time, all notifications and 
correspondence were sent to a different address, which is 
the same address listed by the Veteran in the most recent 
correspondence from him in 2012.

It appears that the RO sent the hearing notification to an 
outdated mailing address.  Given the above, the Board cannot 
be certain that the Veteran was properly informed of the 
Board hearing scheduled in January 2013.  To ensure due 
process, the RO should reschedule the Board hearing and send 
a notification letter to the Veteran to the correct address.

Accordingly, the issue of a TDIU is REMANDED for the 
following action:

1.	After verification of the Veteran's 
current mailing address, schedule the 
Veteran for a Board hearing at a local 
VA office and a notification of the new 
hearing should be forwarded to the 
Veteran's confirmed mailing address.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


